DETAILED ACTION
Application 17/120426, “SOLID OXIDE ELECTROLYZER CELL INCLUDING ELECTROLYSIS-TOLERANT AIR-SIDE ELECTRODE”, was filed with the USPTO on 12/14/20.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/2/22.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiwatashi (US 2007/082254), or alternatively under 35 U.S.C. 103 as being obvious over Hiwatashi (US 2007/082254) in view of Blennow (US 2019/0330751).
Regarding claim 1 and 17-18, Hiwatashi teaches a solid oxide electrochemical cell (e.g. Figure 2) comprising: 
a solid oxide electrolyte (item 3); 
a fuel-side electrode (item 4) disposed on a fuel side of the electrolyte; and 
an air-side electrode (item 1, 5) disposed on an air side of the electrolyte, the air-side electrode comprising:
an electrically conductive contact layer (item 1);
a functional layer (item 5) disposed between the cathode and the electrolyte.

Hiwatashi further teaches that the solid electrolyte may be formed of a structure including YSZ on the air electrode side, and SSZ on the fuel electrode side (paragraph [0202]).  In this case, the SSZ layer is readable on the “a solid electrolyte” and the YSZ layer is readable on the “a barrier layer” comprised of stabilized zirconia and having lower electrical conductivity than the electrolyte, YSZ generally having lower electrical conductivity than SSZ.  It is noted that Hiwatashi alternatively teaches the solid electrolyte formed with SSZ on the air electrode and YSZ on the fuel electrode (paragraph [0193]); therefore, even if the SSZ were the lower electrical conductivity electrolyte, the structure is still taught by Hiwatashi in the alternative embodiment.  

Hiwatashi teaches the solid oxide electrochemical cell as being a solid oxide fuel cell, but does not teach the electrochemical cell as a solid oxide electrolyzer cell or a solid oxide regenerative fuel cell which is configured to alternately operate in a fuel cell mode and an electrolysis mode as in claims 18 and 20.
However, solid oxide fuel cells are understood in the art to be capable of operating in electrolysis mode with no or slight structural modifications (e.g. see Blennow at paragraph [0014]).
Thus, the requirement that the claimed device is a solid oxide electrolyzer cell or a solid oxide regenerative fuel cell which is configured to alternately operate in a fuel cell mode and an electrolysis mode, is found to be a manner of operating the apparatus instead of a structural feature of the apparatus, particularly because claim 1 as worded does not include any specific structure particular to electrolysis cells.  Accordingly, the limitation is nonlimiting under the guidance of MPEP 2114 II and claim 1 is anticipated by Hiwatashi.  
Alternatively, Blennow teaches that “it is common to use the same or only slightly modified cells and stacks for fuel cell and electrolysis operation” at paragraph [0014].  Therefore, it would have been obvious to the skilled artisan at the time of invention to make the [unclaimed] slight modifications to the fuel cell of Hiwatashi so as to make the fuel cell capable of operation in electrolysis or regenerative fashion, for the benefit of increasing the versatility of the device.  

Regarding claim 2, the cited art remains as applied to claim 1.  Hiwatashi further teaches wherein: the functional layer comprises at least 10 weight percent (wt %) electrically conductive material and at least 10 wt % ionically conductive material; the barrier layer comprises less than 1 atomic percent (at %) of the electrically conductive material; and the barrier layer has a lower electrical conductivity than the functional layer (paragraph [0300] where the “air-side reaction layer” comprises a 50/50 mix of the electrically conductive and ionically conductive materials).

Regarding claim 3-5, the cited art remains as applied to claim 2.  Hiwatashi further teaches wherein: the ionically conductive material of the functional layer comprises a stabilized zirconia material stabilized with scandia, yttria, ytterbia, or any combination thereof (paragraph [0082]; “SSZ”, paragraph [0072, 0084]); and the electrically conductive material comprises a metal or an electrically conductive metal oxide (“LaAMnO3, wherein A represents Ca or Sr”, paragraph [0072]; paragraph [0300]).
As to the barrier layer, Hiwatashi further teaches the barrier layer comprises zirconia stabilized with scandia, yttria, ytterbia, or any combination thereof, 0 to 0.5 at % of the electrically conductive material and 0 to 1 at % ceria (as described in claim 1, the barrier layer is interpreted to be the YSZ layer of paragraph [0202]; alternatively the SSZ layer of 0193.  Thus, the barrier layer does not include electrically conductive material or ceria).

Regarding claim 19 and 20, the cited art remains as applied to claim 1.  Hiwatashi further teaches that the electrochemical cell may be in plate form with interconnector acting as a “separator” (paragraph [0119]), but does not expressly teach that the solid oxide electrochemical cell may be configured as a stack comprising a plurality of the cells separated by the interconnects.  
In the fuel cell art, Blennow teaches that a conventional electrolysis cell may be formed into a stack of a plurality of individual cells separated by interconnection plates (paragraph [0029]; paragraph [0042]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to combine a plurality of the electrochemical cells of Hiwatashi into a stack wherein a plurality of electrochemical cells are separated by a plurality of interconnects, which was conventional as taught by Blennow for the benefit of additively increasing the power output of individual cells.  
The limitation of claim 20 is obvious in view of Blennow for the same reasons as detailed above with respect to claim 18.


Claims 6-10 is/are rejected under 35 U.S.C. 103 as being obvious over Hiwatashi (US 2007/082254) in view of Blennow (US 2019/0330751) and Borik (M.A. Borik et. al; “Phase composition, structure and properties of (ZrO2)1-x-y(Sc2O3)x(Y2O3)y solid solution crystals…”; Journal of Crystal Growth 457 (2017) 122–127).
Regarding claims 6-10, Hiwatashi remains as applied to claim 1.  Hiwatashi does not appear to teach wherein the stabilized zirconia material of the barrier layer is represented by the formula of claims 6-10.
In the fuel cell art, Borik teaches zirconia doped with Sc2O3 and Y2O3 [(ZrO2)1-x-y(Sc2O3)x(Y2O3)y] as a material which is suitable as an electrolyte for a fuel cell electrolyte (abstract, Introduction at Section 1).  Borik further teaches (ZrO2)0.89(Sc2O3)0.09(Y2O3)0.02 and (ZrO2)0.89(Sc2O3)0.1(Y2O3)0.01 being exemplary embodiments of the doped zirconia (Table 1). Borik further teaches (ZrO2)0.89(Sc2O3)0.1(Y2O3)0.01 particularly having higher conductivity than other scandium doped zirconia materials (Summary at Section 4).  
It would have been obvious to a person having ordinary skill in the art to substitute doped zirconates of the form (ZrO2)1-x-y(Sc2O3)x(Y2O3)y, such as (ZrO2)0.89(Sc2O3)0.1(Y2O3)0.01 or (ZrO2)0.89(Sc2O3)0.09(Y2O3)0.02 for the stabilized zirconia barrier material of Hiwatashi, as a matter of simple substitution of one known ionically conductive electrolyte material embodiment for another to yield predictable results in view of Borik (see MPEP 2141 regarding the obviousness of simple substitution of known embodiments).  Additionally, it would have been further obvious to select (ZrO2)0.89(Sc2O3)0.1(Y2O3)0.01 particularly, do to this embodiments particularly high ionic conductivity as taught by Borik.
As to claim 10, Borik further teaches that Yb2O3 may be used as the dopant as an alternative to Y2O3 (Introduction Sectoin 1).  Therefore, the broad formula of claim 10 is found to be obvious in view of Borik for the same reasons as is claim 6.  


Claims 11-16 is/are rejected under 35 U.S.C. 103 as being obvious over Hiwatashi (US 2007/082254) in view of Blennow (US 2019/0330751) and Ryu (US 2011/0244365).
Regarding claim 11-16, the cited art remains as applied to claim 1.  Hiwatashi further teaches LSM as the as the electrically conductive material of the functional layer (“LaAMnO3, wherein A represents Ca or Sr”, paragraph [0072]), but does not expressly teach (ZrO2)0.92(Y2O3)0.08 as the ion conducting material for the functional layer or (ZrO2)0.92(Y2O3)0.08 or (ZrO2)0.92(Y2O3)0.08 as the ion conducting material for the barrier layer.  
In the fuel cell art, Ryu teaches that as an ion conducting material, yttria stabilized zirconia may be utilized (paragraphs [0004-0012]), and further teaches that 3 mol % yttria YSZ exhibits higher mechanical strength than 8 mol % YSZ, whereas 8 mol % YSZ exhibits higher ionic conductivity than 3 mol % yttria YSZ (paragraphs [0012, 0014]).
It would have been obvious to a skilled artisan at the time of invention to utilize either of 3 mol % yttria YSZ and 8 mol % yttria YSZ as either the functional layer or the barrier layer, for the benefit of optimizing the electrolyte to have higher strength or higher ionic conductivity in view of Ryu.  



Claims 1-5 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hiwatashi (US 2007/082254), Seabaugh (US 2006/0093884) and Blennow (US 2019/0330751).
Regarding claim 1, 17-18, Hiwatashi teaches a solid oxide electrochemical cell (e.g. Figure 4 or 2) comprising: 
a solid oxide electrolyte (item 3); 
a fuel-side electrode (item 4) disposed on a fuel side of the electrolyte; and 
an air-side electrode (item 1, 5a, 5b) disposed on an air side of the electrolyte, the air-side electrode comprising:
an electrically conductive contact layer (item 1);
a barrier layer (item 5b) disposed on the air side of the electrolyte; and 
a functional layer (item 5a) disposed on the barrier layer.

Hiwatashi does not appear to teach wherein the barrier layer (e.g. item 5b) disposed on the air side of the electrolyte comprises a  stabilized zirconia material having a lower electrical conductivity than an electrical conductivity of the electrolyte
In the analogous art, Seabaugh teaches a solid electrolyte (e.g. illustrated 10 mol% SC layer) provided with a [barrier] layer having a lower conductivity (6 mol% SC layer) on the surface of a central solid electrolyte layer (see Figures 3-5).  Seabaugh further teaches that providing the additional [barrier] layer improves the strength of the electrolyte (paragraph [0010]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the barrier layer with an electrolyte composition having lower electrical conductivity [due to lower doping] for the benefit of improving the strength of the device as taught by Seabaugh.  

Hiwatashi teaches the solid oxide electrochemical cell as being a solid oxide fuel cell, but does not teach the electrochemical cell as a solid oxide electrolyzer cell or a solid oxide regenerative fuel cell which is configured to alternately operate in a fuel cell mode and an electrolysis mode as in claims 18 and 20.
However, solid oxide fuel cells are understood in the art to be capable of operating in electrolysis mode with no or slight structural modifications (e.g. see Blennow at paragraph [0014]).
Thus, the requirement that the claimed device is a solid oxide electrolyzer cell or a solid oxide regenerative fuel cell which is configured to alternately operate in a fuel cell mode and an electrolysis mode, is found to be a manner of operating the apparatus instead of a structural feature of the apparatus, particularly because claim 1 as worded does not include any specific structure particular to electrolysis cells.  Accordingly, the limitation is nonlimiting under the guidance of MPEP 2114 II.  
Alternatively, Blennow teaches that “it is common to use the same or only slightly modified cells and stacks for fuel cell and electrolysis operation” at paragraph [0014].  Therefore, it would have been obvious to the skilled artisan at the time of invention to make the slight modifications to the fuel cell of Hiwatashi so as to make the fuel cell capable of operation in electrolysis or regenerative fashion, for the benefit of increasing the versatility of the device.  

Regarding claim 2, the cited art remains as applied to claim 1.  Hiwatashi further teaches wherein: the functional layer comprises at least 10 weight percent (wt %) electrically conductive material and at least 10 wt % ionically conductive material; the barrier layer comprises less than 1 atomic percent (at %) of the electrically conductive material; and the barrier layer has a lower electrical conductivity than the functional layer (paragraph [0300] where the “air-side reaction layer” comprises a 50/50 mix of the electrically conductive and ionically conductive materials).

Regarding claim 3-5, the cited art remains as applied to claim 2.  Hiwatashi further teaches wherein: the ionically conductive material of the functional layer comprises a stabilized zirconia material stabilized with scandia, yttria, ytterbia, or any combination thereof (paragraph [0082]; “SSZ”, paragraph [0072, 0084]); and the electrically conductive material comprises a metal or an electrically conductive metal oxide such as lanthanum strontium manganate (“LaAMnO3, wherein A represents Ca or Sr”, paragraph [0072]; paragraph [0300]).
As to the barrier layer, Seabaugh further teaches the barrier layer comprises zirconia stabilized with scandia, yttria, ytterbia, or any combination thereof, 0 to 0.5 at % of the electrically conductive material and 0 to 1 at % ceria (the 6 mol% Sc SSZ layer of Figures 3-5 does not include electrically conductive material or ceria).

Regarding claim 19 and 20, the cited art remains as applied to claim 1.  Hiwatashi further teaches that the electrochemical cell may be in plate form with interconnector acting as a “separator” (paragraph [0119]), but does not expressly teach that the solid oxide electrochemical cell may be configured as a stack comprising a plurality of the cells separated by the interconnects.  
In the fuel cell art, Blennow teaches that a conventional electrolysis cell may be formed into a stack of a plurality of individual cells separated by interconnection plates (paragraph [0029]; paragraph [0042]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to combine a plurality of the electrochemical cells of Hiwatashi into a stack wherein a plurality of electrochemical cells are separated by a plurality of interconnects, which was conventional as taught by Blennow for the benefit of additively increasing the power output of individual cells.  
The limitation of claim 20 is obvious in view of Blennow for the same reasons as detailed above with respect to claim 18.


Claims 6-10 is/are rejected under 35 U.S.C. 103 as being obvious over the combination of Hiwatashi (US 2007/082254), Seabaugh (US 2006/0093884) and Blennow (US 2019/0330751) and Borik (M.A. Borik et. al; “Phase composition, structure and properties of (ZrO2)1-x-y(Sc2O3)x(Y2O3)y solid solution crystals…”; Journal of Crystal Growth 457 (2017) 122–127).
Regarding claims 6-10, the cited art remains as applied to claim 1.  The cited art does not appear to teach wherein the stabilized zirconia material of the barrier layer is represented by the formula of claims 6-10.
In the fuel cell art, Borik teaches zirconia doped with Sc2O3 and Y2O3 [(ZrO2)1-x-y(Sc2O3)x(Y2O3)y] as a material which is suitable as an electrolyte for a fuel cell electrolyte (abstract, Introduction at Section 1).  Borik further teaches (ZrO2)0.89(Sc2O3)0.09(Y2O3)0.02 and (ZrO2)0.89(Sc2O3)0.1(Y2O3)0.01 being exemplary embodiments of the doped zirconia (Table 1). Borik further teaches (ZrO2)0.89(Sc2O3)0.1(Y2O3)0.01 particularly having higher conductivity than other scandium doped zirconia materials (Summary at Section 4).  
It would have been obvious to a person having ordinary skill in the art to substitute doped zirconates of the form (ZrO2)1-x-y(Sc2O3)x(Y2O3)y, such as (ZrO2)0.89(Sc2O3)0.1(Y2O3)0.01 or (ZrO2)0.89(Sc2O3)0.09(Y2O3)0.02 for the stabilized zirconia barrier material of Seabaugh, as a matter of simple substitution of one known ionically conductive electrolyte material embodiment for another to yield predictable results in view of Borik (see MPEP 2141 regarding the obviousness of simple substitution of known embodiments).  Additionally, it would have been further obvious to select (ZrO2)0.89(Sc2O3)0.1(Y2O3)0.01 particularly, do to this embodiments particularly high ionic conductivity as taught by Borik.
As to claim 10, Borik further teaches that Yb2O3 may be used as the dopant as an alternative to Y2O3 (Introduction Sectoin 1).  Therefore, the broad formula of claim 10 is found to be obvious in view of Borik for the same reasons as is claim 6.  


Claims 11-16 is/are rejected under 35 U.S.C. 103 as being obvious over Hiwatashi (US 2007/082254), Seabaugh (US 2006/0093884), Blennow (US 2019/0330751) and Ryu (US 2011/0244365).
Regarding claim 11-16, the cited art remains as applied to claim 1.  Hiwatashi further teaches LSM as the as the electrically conductive material of the functional layer (“LaAMnO3, wherein A represents Ca or Sr”, paragraph [0072]), but does not expressly teach (ZrO2)0.92(Y2O3)0.08 as the ion conducting material for the functional layer or (ZrO2)0.92(Y2O3)0.08 or (ZrO2)0.92(Y2O3)0.08 as the ion conducting material for the barrier layer.  
In the fuel cell art, Ryu teaches that as an ion conducting material, yttria stabilized zirconia may be utilized (paragraphs [0004-0012]), and further teaches that 3 mol % yttria YSZ exhibits higher mechanical strength than 8 mol % YSZ, whereas 8 mol % YSZ exhibits higher ionic conductivity than 3 mol % yttria YSZ (paragraphs [0012, 0014]).
It would have been obvious to a skilled artisan at the time of invention to utilize either of 3 mol % yttria YSZ and 8 mol % yttria YSZ as either the functional layer or the barrier layer, for the benefit of optimizing the electrolyte to have higher strength or higher ionic conductivity in view of Ryu.  
It is noted that Seabaugh suggests a composite electrolyte structure including a higher ionic conductivity electrolyte within a lower conductivity electrolyte for the benefit of improving mechanical strength of the composite electrolyte (paragraph [0010]; Figures 3-5).  In view of this teaching and the teachings of Ryu, it would have been obvious to utilize the 8 mol% yttria YSZ as the electrolyte, the 3 mol % YSZ as the barrier layer, and the 8 mol% YSZ in the functional layer for the benefit of providing an electrolyte-barrier structure having optimized mechanical strength in fashion similar to the teachings of Seabaugh.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Bagger (USP 5591537) -SOFC having different YSZ in electrolyte vs cathode;
Donet (US 2011/236794) -SOFC having layered electrolyte;
Schafbau (US 2019/0013527) -regenerative SOFC/SOEC;
Planque (US 2019/0326621) -regenerative SOFC/SOEC.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723